Case: 4:21-cv-00443-JCH Doc. #: 4 Filed: 04/16/21 Page: 1 of 1 PagelD #: 68

goer?
are gh UNITED STATES DISTRICT COURT
Qu
4s asitener of EASTERN DISTRICT OF MISSOURI
pore er. we DIVISION

Ci. bb, Seg ae
n-

Ve Case No.

ee ee

MOTION FOR APPOINTMENT OF NEXT FRIEND

 

7?
Comes now Saya Hunt ,Petitioner herein, and requests
appointment as next friend in the above-styled case. Petitioner is
‘ Of minor (s):
(Relationship)
Crtt,

 

(Name / Names)

bo tnuge MN. Hv Date: At pick le- 2004

(Signature of Petitioner)

 

(Address)

 

CONSENT TO ACT AS NEXT FRIEND
Th ;minor, being over the age of fourteen,

do hereby consent to appointment of

 

to act as next friend in the above-styled case.

Date:

 

(Signature of Minor)

 

(Address)

 
